DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claimed limitation of “for each of the plurality of normalized phase candidates, estimate a plurality of unwrapped measured phases based on the corresponding phase error” is unclear and not readily understood.  It is unclear of whether an unwrapped measured phase is estimated for each phase error for each of the plurality of normalized phase candidates or a plurality of unwrapped measured phases is estimated for each phase error for each of the plurality of normalized phase candidates.  It appears that the specification disclose that an unwrapped measured phase is estimated for each phase error for each of the plurality of normalized phase candidates (paragraph [46]).

Regarding claim 1, last line, it recites the limitation “the plurality of likelihood normalized phased”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the claimed limitation of “for each of the plurality of normalized phase candidates, estimate a plurality of unwrapped measured phases based on the corresponding phase error” is unclear and not readily understood.  It is unclear of whether an unwrapped measured phase is estimated for each phase error for each of the plurality of normalized phase candidates or a plurality of unwrapped measured phases is estimated for each phase error for each of the plurality of normalized phase candidates.  It appears that the specification disclose that an unwrapped measured phase is estimated for each phase error for each of the plurality of normalized phase candidates (paragraph [46]).
Regarding claim 10, the claimed limitation of “for each of the plurality of normalized phase candidates, calculate a likelihood based on the corresponding plurality of unwrapped measured phases” is unclear.  It is not clear what “a likelihood” is referring to.
Regarding claim 10, last line, it recites the limitation “the plurality of likelihood normalized phased”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19, the claimed limitation of “for each of the plurality of normalized phase candidates, estimate a plurality of unwrapped measured phases based on the corresponding phase error” is unclear and not readily understood.  It is unclear of whether an unwrapped measured phase is estimated for each phase error for each of the plurality of normalized phase candidates or a plurality of unwrapped measured phases is estimated for each phase error for 
Regarding claim 19, the claimed limitation of “for each of the plurality of normalized phase candidates, calculate a likelihood based on the corresponding plurality of unwrapped measured phases” is unclear.  It is not clear what “a likelihood” is referring to.
Regarding claim 19, last line, it recites the limitation “the plurality of likelihood normalized phased”.  There is insufficient antecedent basis for this limitation in the claim.
Other claims are also rejected based on their dependency of the defected parent claims.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art.  However, 35 USC 112(b) rejections must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,539,645 discloses a method for determining an angle of arrival of an incident plane wave received by an antenna array.  The method includes receiving signals from a plurality of antenna receiving channels, determining a set of possible angles of arrival of the incident plane wave based on the signals received at the plurality of receiving channels, measuring a pulse delay of the incident plane wave between the signals received at the plurality of receiving 

US 10,935,624 discloses an angle of arrival system is configured to efficiently measure phase differences.  The angle of arrival system includes a master receiver for demodulating the signal received at one antenna and for implementing a tracking loop to identify the timing of symbols within the signal.  This timing information can be fed back as a synchronization signal to a despreader in the master receiver and to a despreader in each of a number of slave receivers to synchronize the timing at which each signal is despread.  Because despreading is synchronized, the outputs of the despreaders can be used to directly calculate phase differences between each pair of signals.  In this way, the slave receivers do not need to implement a demodulator or a tracking loop.  When the received signal is a non-spread signal, the phase differences between each pair of signals can be calculated directly from the modulated samples of each pair of signals without despreading.

US 2019/0293743 discloses iterative methods for direction of arrival estimation of a signal at a receiver with a plurality of spatially separated sensor elements.  A quantized estimate of the angle of arrival is obtained from a compressive sensing solution of a set of equations.  The estimate is refined in a subsequent iteration by a computed error based a quantized estimate of the direction of arrival in relation to quantization points offset from the quantization points for the first quantized estimate of the angle of arrival.  The iterations converge on an estimated direction of arrival.


US 6,366,241 discloses a method and system for determining with enhanced accuracy a line of bearing and related signal characteristics of a mobile wireless transceiver in a cellular-telephone communications system.  Three or more conventionally configured antenna elements are used to provide a high resolution line of bearing estimate through disambiguation of positional parameters associated with inter-element signal characteristics derived from signal products.  The high resolution line of bearing estimate can then be used to determine the location of the transmitter.

US 4,975,710 discloses methods, algorithms and apparatus for direction-of arrival (DOA) measurement/computation based on long-baseline, phase-difference, paired-antenna interferometry and on DOA -computing array processing algorithms. Specifically, methods and algorithms based on direct, cyclically unambiguous estimation of the cosine of the DOA are 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646